Citation Nr: 0114122	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits for left knee disability 
under the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO.  

In February 2001, a hearing was held at the RO by the 
undersigned Member of the Board.  



REMAND

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358(b)(1).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. § 
3.358(c).  

Compensation is also not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would, in fact, be 
administered.  38 C.F.R. § 3.358(c)(3).  

The veteran avers that he initially injured his left knee in 
October 1997 and that he subsequently sought VA treatment for 
that injury.  Reportedly, this treatment consisted of the 
removal of fluid, as well as the injection of medication into 
the left knee.  He testified at his personal hearing before 
the undersigned Member of the Board, sitting in Winston-Salem 
on February 7, 2001, that he experienced excruciating pain 
while fluid was being removed from his knee.  He also stated 
that his knee subsequently began to 'give way' causing him to 
fall.  He specifically attributes an increase in left knee 
symptomatology, including his need for a cane and wheelchair, 
to this VA treatment.  

The veteran further testified that, when he returned home 
subsequent to the October 1997 treatment, he called the VA 
facility to report that his knee had given out.  He also 
claimed that he received treatment from a different VA 
physician approximately three weeks later, who examined his 
left knee and commented, in essence, that an excess of 
medication had initially been injected into his left knee.  
Our review of the record does not show that these VA reports 
are associated with his claims folder.  

The RO requested records from the VA facility in Hampton from 
September 30, 1997, "to the present."  A December 1998 
record shows that outpatient treatment notes from the VA 
facility in Hampton, Va. dated from October 30, 1997 to 
November 16, 1998 were enclosed.  There is no indication that 
treatment records from October 1997 were unavailable, or that 
further searches would be futile.  In particular, a VA mental 
health clinic note from another facility, dated October 30, 
1997, reflects that the veteran was receiving ongoing 
treatment (for other disorders) at the VAMC in Hampton.  

Because it does not appear that all of the veteran's VA 
records from the time period in question were forwarded to 
the RO, this case must be remanded in order to obtain that 
evidence.  In addition, after all the records are associated 
with the claims folder, a VA examination should be performed 
to determine whether the veteran suffered an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment.  

There also has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded 

claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for the claimed left knee disorder since 
1995.  After securing the necessary 
release(s), the RO should obtain any 
records not already associated with the 
claims folder.  

2.  Specifically, the RO should request, 
from the VA medical facility in Hampton, 
Va. all medical records pertaining to the 
veteran on hard copy, electronic copy, or 
microfiche, for the period from 1995 to 
the present.  All negative replies should 
be associated with the claims folder.  

3.  Next, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed left knee disorder.  All 
indicated testing should be done in this 
regard.  The RO should provide the 
examiner with the veteran's claims folder 
and a copy of this remand.  The examiner 
should elicit from the veteran and record 
a complete medical history referable to 
his claimed increased left knee 
disability.  After studying medical 
records referable to the veteran's left 
knee condition both prior and subsequent 
to the alleged VA treatment, including 
the 1998 MRI report, the examiner should 
offer an opinion as to whether the 
veteran has suffered an injury, or an 
aggravation of an injury, resulting in 
additional disability by reason of any VA 
treatment provided.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  Thereafter, the RO should review the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



